DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is objected to as being insufficiently descriptive.  For search and research purposes, the title of an invention should be indicative of its inventive concept.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested:  DISPLAY MODULE WITH HIGH RESOLUTION GRAYSCALE, DISPLAY DEVICE AND DRIVING METHOD THEREOF

Drawings
The drawings are objected to because in figure 2, signal connector S10 is depicted as a simple terminal, but in figure 3B, signal connector S10 is depicted along with unlabeled intervening circuit elements that appear to include at least a switch, for which no corresponding support can be found in the specification as filed.
1:  Figure 2

    PNG
    media_image1.png
    79
    63
    media_image1.png
    Greyscale


2:  Figure 3B

    PNG
    media_image2.png
    93
    140
    media_image2.png
    Greyscale
 

Furthermore, in figure 4A, time period “T2” should be depicted (as should time “T3”) for comparison with time period “T1”.  Furthermore, figures 4B and 4C appear to depict the exact same driving signals.  Is this intentional?


Claim Objections
Claims 9, 10, 13, 15 & 17 are objected to because of grammatical error.  Appropriate correction is required:
Regarding claim 9:  On line 5, please correct “module” to “modules” or, in the alternative, amend the line as follows:  “each 
On line 17, please amend as follows:
the sub-pixel columns are substantially the same in color;
On line 26, please amend as follows:
the driving circuits of the display modules are connected to each other

Regarding claim 10:  On line 2, “Daily Chain” need not be capitalized.

Regarding claim 13:  On line 2, “comprising” should be “comprises”.

Regarding claim 15:  On lines 1& 2, please amend the phrase “each of the driving circuit of the display module”   to   “the driving circuit of each of the display modules” (consistent with claim 16).

Regarding claim 17:  On line 4, please correct “transmission of driving signal” to “transmission of a driving signal”.  Further, please amend lines 10-17 as follows:

each of the display pixels comprises a plurality of sub-pixels, the display pixels are arranged along a first direction to form a plurality of pixel rows and along a second direction to form a plurality of pixel columns a plurality of sub-pixel columns, emitted from is substantially the same in color, and the first direction and the second direction are substantially perpendicular;
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 7, 13, 14 & 16-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 5, on line 5, the phrase “during the display module displays a pixel frame” is unclear.  Thus the claim is rendered vague and indefinite.  For purposes of examination, it is assumed that the above phrase should read “during a period in which the display module displays a pixel frame” and the claim has been examined as if this were so.
Further regarding claim 5, on line 9, the phrase “during the first gate signal turns on one of the first switches” is unclear.  Thus the claim is (again) rendered vague and indefinite.  For purposes of examination, it is assumed that the above phrase should read “during a period in which the first gate signal turns on one of the first switches” and the claim has been examined as if this were so.
Regarding claim 7, on line 3, the phrase “during each of the second switches is turned on” is unclear.  Thus the claim is rendered vague and indefinite.  For purposes of examination, it is assumed that the above phrase should read “during a period in which each of the second switches is turned on” and the claim has been examined as if this were so.
Regarding claim 13, on line 10, the phrase “a plurality of the second signal lines” has no antecedent basis in the claims.  Thus the claim is rendered vague and indefinite.  For purposes of examination, it is assumed that the above phrase should read “a plurality of second signal lines” and the claim has been examined as if this were so.
Regarding claim 14, on line 5, the phrase “during the display module displays a pixel frame” is unclear.  Thus the claim is rendered vague and indefinite.  For purposes of examination, it is assumed that the above phrase should read “during a period in which the display module displays a pixel frame” and the claim has been examined as if this were so.
Further regarding claim 14, on line 9, the phrase “during the first gate signal turns on one of the first switches” is unclear.  Thus the claim is (again) rendered vague and indefinite.  For purposes of examination, it is assumed that the above phrase should read “during a period in which the first gate signal turns on one of the first switches” and the claim has been examined as if this were so.
Regarding claim 16, on line 4, the phrase “during each of the second switches are turned on” is unclear.  Thus the claim is rendered vague and indefinite.  For purposes of examination, it is assumed that the above phrase should read “during a period in which each of the second switches are turned on” and the claim has been examined as if this were so.
Regarding claim 17, on line 5, the phrase “during each of the first switches is turned on” is unclear.  Thus the claim is rendered vague and indefinite.  For purposes of examination, it is assumed that the above phrase should read “during a period in which each of the first switches is turned on” and the claim has been examined as if this were so.
Regarding claim 18, on line 1, “the second gate signal” has no antecedent basis in the claims.  On line 2, “the plurality of second switches” has no antecedent basis in the claims.  Thus the claim is rendered vague and indefinite.  Furthermore, on line 4, the phrase “during each of the first gate signal turns on” is unclear.  Given the number and nature of the 112 rejections of this claim, as well the 112 rejection and objections regarding independent claim 17, from which claim 18 depends, Examiner is unable to determine the metes and bounds of claim 18 at the present time.
Regarding claim 19, on line 3, the phrase “during one of the second switches is turned on” is unclear.  Thus the claim is rendered vague and indefinite.  Given the total number of objections and 112 rejections of this claim, as well those related to independent claim 17 and intervening claim 18, from which claim 19 depends, Examiner is unable to determine the metes and bounds of claim 19 at the present time.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 & 17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Kawashima (US PGPUB 2008/0007495 A1; “Kawashima” hereinafter).  N.B. Kawashima is Applicant-Provided Prior Art (see IDS filed 01 April 2020; US PGPUB cite #2).
Regarding claim 1, Kawashima discloses a display module (see figure 5, where Kawashima depicts an organic light emitting display), comprising:
a plurality of display pixels arranged in columns and rows in a display area (see figure 5, where Kawashima depicts pixels 1 arranged in rows and columns within display panel 502), each of the display pixels comprising a plurality of sub-pixels (see paragraph 39, where Kawashima teaches a unit pixel comprising pixels from four adjacent columns; each of the four pixels could be considered a sub-pixel of the unit pixel); a driving circuit comprising a plurality of signal connectors (see figure 5, where Kawashima depicts data driver 505 comprising signal connectors Ig1 – Igk); and a plurality of first switches electrically connected to the driving circuit (see figure 5, where Kawashima depicts scan driver 506 comprising switches MS1 – MSn and switches Mg1 - Mgn), wherein the display pixels are arranged along a first direction to form a plurality of pixel rows and arranged along a second direction to form a plurality of pixel columns (see figure 5, where Kawashima depicts pixels 1 in an array of rows and columns), and the first direction and the second direction are substantially perpendicular.
Kawashima further discloses that each of the pixel columns comprises a plurality of sub-pixel columns (see figure 5, where Kawashima depicts each pixel column comprising four sub-pixel columns), and the sub-pixels of the display pixels are arranged along the second direction to form the sub-pixel columns, and lights emitted from the sub-pixels of each of the sub-pixel columns are substantially same in color (see paragraph 39, where Kawashima teaches that each sub-pixel comprising a unit pixel emits light of red, green, blue or white); each of the pixel columns is connected to one of the signal connectors (see figure 5, where Kawashima depicts each unit pixel column connected to a connection point near the label Ig), each of the first switches is connected between a power source and one of the pixel rows (see figure 5, where Kawashima depicts each first switch MS1 – MSn , Mg1 - Mgn connected between either voltage source Vs or Vg and a pixel row), and the first switches are controlled by the driving circuit (see figure 5, where Kawashima depicts each first switch MS1 – MSn , Mg1 - Mgn part of scan driver 506);
when the driving circuit enables one of the first switches, and one of the display pixels of the pixel row connected to the one of the first switches receives a driving signal, the driving signal is transmitted between the power source and one of the signal connectors along the pixel column in which the one of the display pixels are arranged (see figure 5, where Kawashima depicts when one of first switches Mg1 is enabled, as well switch Md1,  a complete circuit is created for a driving signal to be transmitted between V1 to power source Vg through pixel 1 of row 1).
Regarding claim 2, Kawashima discloses the display module of claim 1.  Kawashima further discloses the sub-pixels of the display pixels are respectively formed by an active light-emitting element (see abstract, where Kawashima teaches organic light emitting diodes [OLEDs] of pixels are at crossings of row and column lines; pixels comprising LEDs or OLEDs are known to be active light-emitting elements).
Regarding claim 17, in view of the 112 rejection above, this method claim essentially restates the limitations of apparatus claim 1, in that the display module of claim 1 appears configured to perform the method steps of claim 17.  Furthermore, switches MS1 – MSn , Mg1 - Mgn connected to pixel rows appear to have different duty cycles than switches Md1 – Mdm connected to sub-pixel columns in figure 5 of Kawashima, as for each row of display area 502, individual driving signals must be provided for each sub-pixel column.  Thus the duty cycle of switches MS1 – MSn , Mg1 - Mgn is different from that of switches Md1 – Mdm, suggesting that the first gate signal transmitted through switches MS1 – MSn , Mg1 - Mgn is transmitted at a different frequency than a driving signal transmitted through switches Md1 – Mdm and the sub-pixel columns.  The remainder of the claim closely tracks the limitations recited in claim 1; therefore the same analysis applies to claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima, in view of Liu (CN 107993613A; “Liu” hereinafter).  N.B. Liu is Applicant-Provided Prior Art (see IDS filed 21 October 2020, Foreign Cite #3).
Regarding claim 3, Kawashima discloses the display module of claim 1.  Kawashima does not appear to explicitly disclose the display area comprises: a first display area, a portion of the display pixels are arranged in columns and rows in the first display area; and
a second display area, others of the display pixels are arranged in columns and rows in the second display area;
wherein the driving circuit is disposed between the first display area and the second display area; the driving circuit is configured to control the display pixels in the first display area and the second display area at the same time by independent signals.
However, in a related field of endeavor, Liu discloses AMOLED Display Panel.  At abstract, Liu teaches said panel comprises a GOA circuit that is not conventionally located along the right and left sides of a display region such that the size of a display region frame can be reduced.  At paragraph 21, Liu teaches the central axis of transmission GOA module 13 is overlapped with the central axis of effective display area AA, as can be seen in figures 1, 4 & 5.  In figures 4 & 5, as compared with figure 1, Liu depicts first scanning GOA module 11 and second scanning GOA module 22 as being located under effective display area AA (or, in the case of figure 5, larger effective display area AA;) vs. on the sides.  Figures 2 & 3 depict driving arrangements between transmission GOA module 13, pixels 3 on either side, and scanning GOA modules 11 /22 on either side.  The pixels of Liu are arranged in a conventional row/column array form.  Thus Liu suggests at least a portion of a driving circuit arranged near the center of a display region and simultaneously transmitting independent driving signals to pixels in two opposite directions; display pixels arranged in row/column array form on one side of center can be considered located within a first display area and those display pixels arranged in row/column array form on the other side of center can be considered located within a second display area.
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Liu as applicable to the display module of Kawashima, and would have been motivated to combine in order to reduce the peripheral frame size of the display module.  The combination would have resulted in a display module with greater effective display area, thus an improved display module.
Furthermore, given that Liu and Kawashima use and disclose similar display technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.

Claims 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Valentine (US PGPUB 2019/0147793 A1; “Valentine” hereinafter.
Regarding claim 6, Kawashima discloses the display module of claim 1.  Kawashima does not appear to explicitly disclose the driving circuit configured to control the driving signal to be transmitted as a constant current through the signal connectors.  However, using a constant current to drive display lighting elements is common in the art.  For example, and in a similar field of endeavor, Valentine discloses Pulse-Width-Modulation Control of Micro LED.  At paragraph 23, and figure 1B, Valentine teaches and depicts driving a LED with a constant current.
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Valentine as applicable to the display module of Kawashima, and would have been motivated to combine in order to incorporate a known and proven driving method, thus a more reliable display module.  Furthermore, given that Valentine and Kawashima use and disclose similar display technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.
Regarding claim 7, in view of the 112 rejection above, Kawashima discloses the display module of claim 1.  Kawashima does not appear to explicitly disclose the driving circuit configured to control the driving signal to be transmitted as a pulse modulation signal through the signal connectors during a period in which each of the second switches is turned on.  However, using a pulse modulation signal to drive display lighting elements is common in the art.  For example, and in a similar field of endeavor, Valentine discloses Pulse-Width-Modulation Control of Micro LED.  At paragraph 22, Valentine teaches controlling the brightness of an LED while increasing its efficiency by using a digital pulse-width-modulation (PWM) control scheme.
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Valentine as applicable to the display module of Kawashima, and would have been motivated to combine in order to incorporate an improved driving method, thus a more efficient display module better able to control average pixel brightness.  Furthermore, given that Valentine and Kawashima use and disclose similar display technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.

Claims 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Hochman (US PGPUB 2017/0220310 A1; “Hochman” hereinafter).
Regarding claim 8, Kawashima discloses the display module of claim 1.  Kawashima does not appear to explicitly disclose the driving circuit configured to be connected to a driving circuit of another display module, so that the display pixels of the display modules construct a display screen.  However, in a similar field of endeavor, Hochman discloses Devices for Creating Mosaicked Display Systems, and Display Mosaic Systems Comprising Same.  At figures 7A & 7B, as well paragraph 68, Hochman depicts and teaches four oblong rectangular display tiles 704(1)-704(4); each comprises electronic components such as display drivers, power electronics, and communications systems.  Connector “biscuits” are used to electrically connect together each tile; and the combination of electrically connected tiles produces a larger effective display device.  The driver of each display tile is electrically connected to that of its neighbors through connector biscuits, as taught by Hochman at paragraph 75:  “FIGS. 9A and 9B illustrate four display tiles 900(1) to 900(4) mosaicked together using five connector biscuits 904(1) to 904(5) to form a portion of a larger mosaicked display (not shown). Four additional connector biscuits 904(6) to 904(9) are shown engaged with corresponding respective ones of display tiles 900(1) to 900(4) for interconnecting the display tiles with other display tiles and/or other type(s) of electronic modules (not shown), such as power and/or driver modules.”  Given that each display tile has a display driver, Hochman suggests that the drivers of adjacent tiles are connected.
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Hochman as applicable to the display module of Kawashima, and would have been motivated to combine in order to allow for an expandable display, thus an improved display module capable of creating display devices of different shapes and sizes.  Furthermore, given that Hochman and Kawashima use and disclose similar display technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.
Regarding claim 9, in view of the objections above, this apparatus claim essentially restates the limitations of display module claim 8, in that the connected display modules of claim 1 construct the display device of claim 9, as the constructed display screen of claim 8 appears to be the screen provided by the display device of claim 9.  Therefore, the analysis of claim 8 applies equally to claim 9.
Regarding claim 10, in view of the objection above, the combination of Kawashima and Hochman discloses the display device of claim 9.  The combination further discloses the driving circuits of the display modules are connected by daisy chain (see Hochman at figure 7B, where Hochman depicts each four oblong rectangular display tiles 704(1) – 704(4) connected in a linear fashion, thus it can be said that each tile’s driving circuitry is “daisy chained”).
Regarding claim 11, the combination of Kawashima and Hochman discloses the display device of claim 9.  The combination further discloses the sub-pixels of the display pixels are respectively formed by an active light-emitting element (see Kawashima at abstract, where Kawashima teaches organic light emitting diodes [OLEDs] of pixels are at crossings of row and column lines; pixels comprising LEDs or OLEDs are known to be active light-emitting elements). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawashima and Hochman as applied to claim 9 above, and further in view of Liu.
Regarding claim 12, the combination of Kawashima and Hochman discloses the display device of claim 9.  The combination does not appear to explicitly disclose the display area of each display module comprises: a first display area, a portion of the display pixels are arranged in columns and rows in the first display area; and
a second display area, others of the display pixels are arranged in columns and rows in the second display area;
the driving circuit is disposed between the first display area and the second display area; the driving circuit is configured to control the display pixels in the first display area and the second display area at the same time by independent signals at the same time.
However, in a related field of endeavor, Liu discloses AMOLED Display Panel.  At abstract, Liu teaches said panel comprises a GOA circuit that is not conventionally located along the right and left sides of a display region such that the size of a display region frame can be reduced.  At paragraph 21, Liu teaches the central axis of transmission GOA module 13 is overlapped with the central axis of effective display area AA, as can be seen in figures 1, 4 & 5.  In figures 4 & 5, as compared with figure 1, Liu depicts first scanning GOA module 11 and second scanning GOA module 22 as being located under effective display area AA (or, in the case of figure 5, larger effective display area AA;) vs. on the sides.  Figures 2 & 3 depict driving arrangements between transmission GOA module 13, pixels 3 on either side, and scanning GOA modules 11 /22 on either side.  The pixels of Liu are arranged in a conventional row/column array form.  Thus Liu suggests at least a portion of a driving circuit arranged near the center of a display region and simultaneously transmitting independent driving signals to pixels in two opposite directions; display pixels arranged in row/column array form on one side of center can be considered located within a first display area and those display pixels arranged in row/column array form on the other side of center can be considered located within a second display area.
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Liu as applicable to the display module of the combination of Kawashima and Hochman, and would have been motivated to combine in order to reduce the peripheral frame size of the display module.  The combination would have resulted in a display module with greater effective display area, thus an improved display module with reduced peripheral “dead space”, thus a larger effective overall display area for a display device formed by the display modules.
Furthermore, given that Liu, Kawashima and Hochman use and disclose similar display technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.

Claims 15 & 16 are is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawashima and Hochman as applied to claim 9 above, and further in view of Valentine.
Regarding claim 15, in view of the objection above, the combination of Kawashima and Hochman discloses the display device of claim 9.  The combination does not appear to explicitly disclose the driving circuit of each of the display modules is configured to control the driving signal to be transmitted as a constant current through the signal connectors.  However, using a constant current to drive display lighting elements is common in the art.  For example, and in a similar field of endeavor, Valentine discloses Pulse-Width-Modulation Control of Micro LED.  At paragraph 23, and figure 1B, Valentine teaches and depicts driving a LED with a constant current.
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Valentine as applicable to the display module of the combination of Kawashima and Hochman, and would have been motivated to combine in order to incorporate a known and proven driving method, thus a more reliable display module.  Furthermore, given that Valentine, Kawashima and Hochman use and disclose similar display technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.
Regarding claim 16, in view of the 112 rejection above, the combination of Kawashima and Hochman discloses the display device of claim 9.  The combination does not appear to explicitly disclose the driving circuit configured to control the driving signal to be transmitted as a pulse modulation signal through the signal connectors during a period in which each of the second switches is turned on.  However, using a pulse modulation signal to drive display lighting elements is common in the art.  For example, and in a similar field of endeavor, Valentine discloses Pulse-Width-Modulation Control of Micro LED.  At paragraph 22, Valentine teaches controlling the brightness of an LED while increasing its efficiency by using a digital pulse-width-modulation (PWM) control scheme.
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Valentine as applicable to the display module of the combination of Kawashima and Hochman, and would have been motivated to combine in order to incorporate an improved driving method, thus a more efficient display module better able to control average pixel brightness.  Furthermore, given that Valentine, Kawashima and Hochman use and disclose similar display technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Cited prior art references, particularly Kawashima are silent regarding at least a plurality of first signal lines, second switches, second signal lines and second gate signal configured as specifically recited in claim 4.  Claim 5 would be similarly objected to by dint of dependence from claim 4, were it not for a 112 rejection (see above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURENCE J LEE/Primary Examiner, Art Unit 2624